Name: Commission Regulation (EEC) No 1168/86 of 21 April 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 86 Official Journal of the European Communities No L 106/ 21 COMMISSION REGULATION (EEC) No 1168/86 of 21 April 1986 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), as last amended by Regulation (EEC) No 3826/85 (6) ; whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3(1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 947 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in acocr ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publicaiton in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . ( 2) OJ No L 54, 23 . 2 . 1985, p. 1 . ( ¢') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 142, 1 . 6 . 1983 , p . 1 . ( 6) OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 106/22 Official Journal of the European Communities 23 . 4 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 | Jamaica fob Embassy of Jamaica  Rue de la Loi 83-85, B-1040-Brussels (Tel . : 02/230 1 1 70) 500 tonnes Community market Annex I B of Regulation (EEC) No 1354/83 25 kilograms TO JAMAICA' Before 30 June 1986 12 May 1986 Before 15 July 1986 26 May 1986 0 23 . 4 . 86 Official Journal of the European Communities No L 106/23 Description of the lot B 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient (2) 6 . Total quantity 7 . Origin of the skimmed milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging . 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 | Guyana fob Ruys &amp; Co, Antwerpen , Attn . M. Verbeek Tel : 03 /233.87.90  Telex : 72255 RUYS 300 tonnes Community market Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'TO GUYANA' Before 30 June 1986 12 May 1986 Before 15 July 1986 26 May 1986 ( 4) No L 106/24 Official Journal of the European Communities 23 . 4 . 86 Description of the lot C D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Guinee Conakry 4. Stage and place of delivery fob 5 . Representative of the recipient (2) ( ¢')  6 . Total quantity 30 tonnes 17 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'GUINEE 0246901 / 'GUINEE 0208902 / CONAKRY / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' Before 31 May 198612 . Shipment period 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) 23 . 4 . 86 Official Journal of the European Communities No L 106/25 Description of the lot E 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (') 6 . Total quantity 7 . Origin of the skimmed milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 WFP Indonesia fob 100 tonnes Community market Belgian Annex I B of Regulation (EEC) No 1354/83 25 kilograms ' INDONESIA 0259700 / ACTION OF THE WORLD FOOD PROGRAMME / KENDARI ' Before 31 May 1986 The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (5) (6) (7) No L 106/26 Official Journal of the European Communities 23 . 4 . 86 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender. (2) See list published in the Official Journal of the European Communities No C 229 C 26 August 1983 , page 2 . (3) The successful tenderer shall contact the recipient as soon as possible in order to determine the necesary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . (5) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk has not registered foot-and-mouth disease nor any another infections/contagious disease during the 90 days prior to the processing. (6) The successful tenderer shall forward to the beneficiaries ' representative, at the time of delivery, a certificate of origin . I7) The successful tenderer shall forward to the beneficiaries ' representative , at the time of delivery, a health certificate .